Citation Nr: 1612143	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include residual facial scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
October 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Travel Board hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for skin cancer, to include residual facial scars, has been met.


CONCLUSION OF LAW

Service connection for skin cancer, to include residual facial scars, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to whether to the Veteran is entitled to service connection for skin cancer.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the Veteran's claim for entitlement to service connection for skin cancer, such error was harmless and will not be further discussed. 

II.  Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include malignant tumors like skin cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease, by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Skin Cancer

The Veteran's service treatment records are negative for any complaints of or treatment for a skin disability.  

In his February 2016 Travel Board hearing testimony the Veteran stated that while on active duty he served as a lookout on a naval vessel.  He testified that he was outside in the sun for hours every day and was not provided any sun protection.  The Veteran stated that the naval vessel did not have a physician on board and thus he had to self-treat his sunburns.  

A February 2000 private medical record from Dr. J.F. noted a diagnosis of early skin cancer.  The Veteran also reported a history of skin cancer treatment 15 years prior.  The Veteran had a skin sample from his forehead biopsied in September 2003 with a result of basal cell carcinoma.  The Veteran underwent an additional biopsy of a skin sample from his right cheek in July 2004 with the result being "squamous cell, carcinoma, keratoacanthomatcus type."  In a November 2004 private treatment note Dr. T.L.L. indicated that the Veteran had a basal cell carcinoma of the forehead, eyebrow, and eyelid.  An August 2008 private treatment record indicated the Veteran was being treated for spots on his face that were potentially cancerous.

A May 2000 VA treatment record noted a diagnosis of skin cancer.  A reoccurring lesion on the Veteran's left temple was removed and biopsied, and reported as squamous cell cancer.  A February 2004 VA Treatment record noted a history of skin cancer.  A September 2004 VA treatment record noted treatment for biopsy proven skin cancers on the Veteran's left eyebrow and right cheek.  An August 2007 VA treatment record noted a diagnosis of skin cancer.  A June 2009 VA treatment record noted that the Veteran had history of several skin cancers.  

The Veteran submitted a private positive nexus opinion at his February 2016 Travel Board hearing, accompanied by a written waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  The Veteran's physician noted the Veteran's history of sun exposure during service and his previously diagnosed skin cancers.  The examiner concluded "these skin cancers, no doubt, relate to sun exposure during his younger life."  The physician explained the Veteran's currently diagnosed skin cancers were caused by his in-service prolonged sun exposure.  The private examiner considered the Veteran's history and medical records and opined that the skin cancers were related to his in-service sun exposure.  This opinion is consistent with the other medical evidence of records (VA and private treatment records) that note a long history of skin disabilities related to sun exposure.  Thus, the Board finds that the private nexus examination is probative evidence in support of the Veteran's claim.  

The Veteran also submitted medical literature in support of his claim entitled Sunburns and risk of cutaneous melanoma, does age matter: a compressive meta-analysis, accompanied by a written waiver of initial RO consideration.  The article stated that the number of sunburns a person incurs increases their risk of cutaneous melanoma.  See 38 C.F.R. § 20.1304.  

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the claims file and concluded that the Veteran's skin cancer is less likely than not caused by or a result of his military service.  The examiner opined that the Veteran had been treated for both squamous cell carcinoma (SCCA) and basal cell carcinoma (BCCA), which are related to chronic exposure to the sun rather than a discrete time limited exposure to the sun.  Therefore, the examiner concluded, it was less likely than not that the Veteran's skin cancers were caused by his military service and more likely due to a lifelong chronic exposure to the sun.

Although the VA examiner provided a negative nexus opinion, that specific finding was essentially based on the assumption that service connection requires that in-service sun exposure be the sole contributing factor to the Veteran's currently diagnosed skin cancer.  In the provided rationale, which is the portion of the report most relevant to the Board's analysis, the VA examiner stated the Veteran's skin cancer was "more likely due to a life-long chronic exposure to the sun over his lifetime."  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  This rationale indicates that while the Veteran's in-service sun exposure was not the sole cause of his currently diagnosed skin cancers, it was a contributing factor, as it was part of his lifelong sun exposure.  Thus, the May 2011 VA opinion also supports the claim as regards the question of nexus to service. 

Additionally, as noted above, the medical evidence of record demonstrates the repeated extraction of skin cancer cells from the Veteran's face.  The Veteran has provided statements indicating that he has scars on his face as a result of these extractions.  In January 2013 and January 2014 statements the Veteran submitted photographs of a scar above his left eye, as well as private medical records dated November 2004 detailing the excision of a basal cell carcinoma above his left eye.  While the Veteran's April 1959 enlistment examination noted a scar over his left eye, the Board finds this scar to be unrelated to his scars which are residuals of skin cancer.  The Veteran was afforded a VA examination in December 2013, which stated "Veteran has had multiple skin cancers removed from face over past several years" and "he has scars on face due to removal of these cancers."  The opinion provider concluded that his scar which predated service was separate from his scars that are a result of skin cancer extraction.  Thus, the Veteran has current facial scars, including one on his left temple, which are residuals of his skin cancer.  [The Board notes that, during the pendency of this appeal, service connection for a facial scar was severed in an August 2014 rating decision.  The severance was based on a finding that the scar was due to removal of a skin cancer, and service connection had not been established for skin cancer at that time.]

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's skin cancer, and residuals thereof, are causally related to his military service, and service connection is warranted.


ORDER

Service connection for skin cancer, to include residual facial scars, is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


